         Case 1:09-cv-08973-JGK Document 35 Filed 01/04/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
LEON BENSON,

                       Plaintiff,
                                                 09-cv-8973 (JGK)
           - against -
                                                 ORDER
COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has reviewed the Report and Recommendation of

Magistrate Judge Ellis, dated April 29, 2013. Docket No. 34.

     No objections have been filed to the Report and

Recommendation, and the time for any objections has passed. In any

event, the Court finds that the Report and Recommendation is well-

founded and should be adopted. Therefore, Benson’s counsel is

entitled to the award of $7,799.00 in attorney’s fees.           Benson’s

counsel may submit any supplemental request for attorney’s fees,

with supporting supplemental declarations and time sheets, by

January 22, 2021.     The government may respond by February 5, 2021.

The Clerk is directed to close all pending motions in this case.



SO ORDERED.

Dated:     New York, New York
           January 4, 2021

                                         _____/s/ John G. Koeltl________
                                                John G. Koeltl
                                         United States District Judge
